DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by McKenney (US 4,243,871).
Regarding claim 11, McKenney discloses a temperature sensing system comprising a coolant tank (10, Figure 1), a coolant line (20) extending from said coolant tank to a heat exchanger (30) and a temperature sensing device (55) mounted on said heat exchanger. 
Regarding claim 12, McKenney discloses the temperature sensing system as in claim 11 wherein said temperature sensing device is an aquastat (55, Figure 1) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 and 13- 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kiarostami et al. (US 2018/0056751) and XU et al. (US 2021/0207848).
Regarding claim 1, Kiarostami discloses a hydronic heating system comprising a source of potable water (City Water, Figure 4), a coolant reservoir (100,140, Figure2A) to hold coolant, a heat exchanger (153) to exchange heat between said coolant and said potable water,  and a temperature sensor to sense the temperature of coolant (202, i.e. aquastat)  in said coolant reservoir and to send a signal corresponding to said temperature sensed to said control system (102), a burner assembly (102, [0032])  controlled by said control system to apply heat to said coolant, said control system initiating or terminating combustion within said burner assembly thereby to regulate the heat applied to said coolant in said coolant reservoir ([0044]), but does not disclose that the temperature sensor is a thermistor.
However, XU discloses control system for a heating system (Abstract) wherein the coolant temperature sensors is a thermistor (7a, [0041]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a thermistor as temperature sensing device due to their low cost and versatility.
Regarding claim 2, Kiarostami (K), as modified, discloses the hydronic heating system as in claim 1 and further comprising a coolant line (K-100-152, in Figure 4) extending from said coolant reservoir  (K-100) to said heat exchanger (K-153) and a coolant pump (K-152) in said coolant line to move said coolant through said heat exchanger responsive to a signal from said control system (K-[0052]). 
Regarding claim 3, Kiarostami (K), as modified, discloses the hydronic heating system as in claim 2 and further comprising a source of potable water (K- City Water), a potable water line  (K-110, [0040]) extending from said source of potable water to said heat exchanger (K-153), a faucet (K- [0040]) extending connected to said potable water line downstream of said heat exchanger, a thermistor (7a,Figure 1) in said potable water line located downstream from said heat exchanger (12) and a mixing valve  (6)  positioned between said potable water line upstream and downstream of said heat exchanger, said thermistor acting to send a signal to said control system responsive to temperature changes in said potable water, said control system controlling the operating of said coolant pump  (4, i.e. compressor, [0041]) in said coolant line. 
Regarding claim 4, Kiarostami (K), as modified, discloses the hydronic heating system as in claim 3 and further comprising a first space heating loop (K-116) extending from said coolant tank (K-100) and a first coolant pump (K-133) in said first space heating loop, said first coolant pump being controlled by said control system (K-111). 
Regarding claim 5, Kiarostami (K), as modified, discloses the hydronic heating system as in claim 4 and further comprising a second space heating loop (K-117) extending from said coolant tank (K-100) and a second coolant pump (K-134) in said second space heating loop, said second coolant pump being controlled by said control system (K-111). 
Regarding claim 13, Kiarostami (K) discloses a method of controlling a hydronic heating system comprising heating a source of coolant by a burner(102, [0033], Figure 2A) , passing coolant from a source of said coolant through a heat exchanger (153, Figure 4) under the direction of a control system (111), measuring the temperature of said coolant (via 125), processing said electrical signal in said control system and producing an output signal from said control system to said burner to commence, continue or terminate said heating of said coolant ([0044]), but discloses the use of a thermostat and not a thermistor being a resistor producing an electrical signal responsive to changes of resistance by the change of temperature in said coolant.
However, XU discloses control system for a heating system (Abstract) wherein the coolant temperature sensors is a thermistor (7a, [0041]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a thermistor as temperature sensing device due to their low cost and versatility.
Regarding claim 14, Kiarostami (K), as modified, discloses the method as in claim 13 wherein said coolant is passed from said source of coolant (K-100) to said heat exchanger (K-153) by a coolant pump (K-152) under the control of said control system (K-,111, [0044]). 
Regarding claim 15, Kiarostami (K), as modified, discloses the method as in claim 14 and further comprising passing potable water (K-City Water via 165) from a source of potable water through a potable water line to a heat exchanger (K-153). 
Regarding claim 16, Kiarostami (K), as modified, discloses the method as in claim 15 and further comprising detecting the flow of potable water in said potable water line by a flow switch (K-157, Figure 4, [0040]) passing a signal to said control system. 
Regarding claim 17, Kiarostami (K), as modified, discloses the method as in claim 16 wherein said control system controls said coolant pump by signals sent from said control system to said coolant pump, said signals sent from said control system being responsive to said signal from said flow switch (K-157, Figure 4, [0040]). 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kiarostami et al. (US 2018/0056751), XU et al. (US 2021/0207848), and Spors et al. (US 2020/0224911).
Regarding claim 6, Kiarostami (K), as modified, discloses the hydronic heating system as in claim 5, but not that it further comprising a user operated touch screen connected to said control system, said touch screen allowing communication with said control system and having a user readable display displaying coolant and potable water temperatures. 
However, Spors discloses a user operated touch screen (Abstract, 500, Figure 5) designed to be connected to said control system, said touch screen allowing communication with said control system and having a user readable display displaying coolant and potable water temperatures ([0006], the device can be configured to any signal desired).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a touchscreen display as a common interface to inter and receive data from a system to be monitored.
Regarding claim 7, Kiarostami (K), as modified, discloses the hydronic heating system as in claim 6 and further comprising fans (K-150) in said first space heating loop (K-116), said fans having a variable speed responsive to said touch screen ([0046], 338). 
Regarding claim 8, Kiarostami (K), as modified, discloses the hydronic heating system as in claim 7 and further comprising fans (K-150) in said second space heating loop (K-116), said fans having a variable speed responsive to said touch screen ([0046], 338). 
Claims 6-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kiarostami et al. (US 2018/0056751), XU et al. (US 2021/0207848), Spors et al. (US 2020/0224911), and Knorr, JR. et al. (US 2009/0223466).
Regarding claim 9, Kiarostami (K), as modified, discloses the hydronic heating system as in claim 8,  but not that it further comprises an oxygen sensor in said burner assembly to sense combustion efficiency, a combustion fan connected to said burner assembly to provide combustion air to said burner assembly and a compressor to provide compressor air to said burner assembly, said oxygen sensor sending a signal to said control system, said control system regulating the output of said combustion air and said compressor air from either or both of said compressor and said combustion fan. 
However, Knorr discloses a boiler control system (Abstract) further comprising an oxygen sensor (410,[0041])  in said burner assembly to sense combustion efficiency, a combustion fan connected to said burner assembly to provide combustion air to said burner assembly and a compressor to provide compressor air to said burner assembly, said oxygen sensor sending a signal to said control system, said control system regulating the output of said combustion air and said compressor air from either or both of said compressor and said combustion fan ([0062]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the burner to include a fan controller and oxygen sensor in order to ensure proper combustion which not only will increase the system’s efficiency, but also prevent carbon monoxide poisoning among the occupants of the building.
Regarding claim 10, Kiarostami (K), as modified, discloses the hydronic heating system as in claim 9 and further comprising a flow switch (K-152, Figure 4) in said potable water line to sense potable water movement when said faucet is opened, said flow switch sending a signal to said control system (K-111) when said potable water movement in said potable water line commences, said control system sending a signal to said coolant pump in said coolant line to regulate the operation of said coolant pump under said signal from said flow switch (K-[0053]). 
Regarding claim 18, Kiarostami (K), as modified, discloses the method as in claim 16 and further sensing the temperature of said potable water in said potable water line by a resistor being a thermistor  (XU-7a, [0041]) with a change of resistance depending upon the temperature of said potable water, said thermistor passing a temperature dependent signal to said control system and said control system sending a signal to a touch screen where said temperature of said potable water is displayed to a user (Knorr- 500, [0006])
Regarding claim 19, Kiarostami (K), as modified, discloses the method as in claim 18 wherein said temperature dependent signal sent by said potable water thermistor (XU-7a, [0041]) sends a signal to said control board (K-111) to commence the combustion in said burner when said temperature in said potable water falls below a predetermined value (K-0058]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762